Title: From George Washington to Henry Laurens, 28 July 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Qrs White plains July 28: 1778
          
          This will be presented to Congress by Genl Putnam. He arrived from Connecticut the day
            after I came into the Neighbourhood of this Camp. As I have not received any Resolution
            of Congress, respecting the Court of Inquiry, which they directed and which was
            transmitted them, on the subject of the posts in the Highlands, taken last year, I am at
            a loss in what point of view to consider him. He wishes some decision in this instance,
            and his journey to philadelphia is for the purpose. I
            have the Honor to be with great respect & esteem Sir Your Most Obedt servt
          
            Go: Washington
          
        